Case 3:21-cv-02450-WHO Document 16-35 Filed 05/19/21 Page 1 of 3




                  Exhibit A
9/22/2020             Case 3:21-cv-02450-WHO Document     16-35
                                                wisk.aero Mail          Filed 05/19/21 Page 2 of 3
                                                               - Jing's Resignation



                                                                                            Carlie Russell <carlie.russell@wisk.aero>



  Jing's Resignation
  Jing Xue <deppx1986@gmail.com>                                                                              Fri, Jan 10, 2020 at 8:28 PM
  To: Carlie Russell <carlie.russell@wisk.aero>
  Cc: Geoff Long <geoff.long@wisk.aero>, Michael Burgart <michael.burgart@wisk.aero>

    Hi Carlie,

    Thank you again! I understand my obligation to the Company and will confirm in writing that all items have been returned
    to the Company and/or removed from my personal devices and accounts.

    Jing

    On Fri, Jan 10, 2020 at 4:44 PM Carlie Russell <carlie.russell@wisk.aero> wrote:
     Hi Jing,
     Thank you again for your time today to discuss your decision to leave Wisk. As discussed in your exit interview today,
     you have an obligation to Wisk Aero LLC (the "Company") to return all company property in your possession and
     maintain your relationship of confidence and trust with respect to any information or materials of a confidential or secret
     nature that may have been discovered or disclosed to you throughout your employment with the Company. Please
     confirm to me in writing by the end of the day Sunday, January 12, 2020 that all items have been returned and/or
     removed from your personal devices and accounts.

         A dropbox folder will be sent to you from our IT team and we ask that any digital proprietary information that has not
         been returned be uploaded to that folder and then destroyed on any personal devices/accounts. If any physical
         proprietary information needs to be returned to the company in person (i.e., drives, manuals, books, etc.), please let me
         know and we can coordinate the return of those items. For your reference, attached is a digital copy of the Employee
         Inventions Assignment and Confidentiality Agreement that you signed during our transition from Kittyhawk Corporation
         to our former name of Cora Aero LLC. Also attached is a digital copy of the Terms of Resignation Agreement that you
         did not sign today because of line 4, as some proprietary information remains on your personal laptop. I ask that you
         stop by our office on Monday to sign this document once all proprietary information has been returned to the company.

         Please reply to this email today that you understand your obligation to the Company and will confirm in writing that all
         items have been returned to the Company and/or removed from your personal devices and accounts.

         Thank you
         --
         Carlie Russell
         People Partner
         Mobile: 951.533.3529
         Wisk | wisk.aero

         On Fri, Jan 10, 2020 at 3:29 PM Jing Xue <jing.xue@wisk.aero> wrote:
          Hi Carlie,

            I've decided to leave Wisk Aero LLC today.

            Best,

            Jing


         --
         Carlie Russell
         People Partner
         Mobile: 951.533.3529
         Wisk | wisk.aero


    --
https://mail.google.com/mail/u/0?ik=c11dba1c1b&view=pt&search=all&permmsgid=msg-f%3A1655404701400906717&dsqt=1&simpl=msg-f%3A1655404701400…   1/2
9/22/2020           Case 3:21-cv-02450-WHO Document     16-35
                                              wisk.aero Mail          Filed 05/19/21 Page 3 of 3
                                                             - Jing's Resignation
    Jing Xue




https://mail.google.com/mail/u/0?ik=c11dba1c1b&view=pt&search=all&permmsgid=msg-f%3A1655404701400906717&dsqt=1&simpl=msg-f%3A1655404701400…   2/2
